DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim 1 is amended. Claim 2 is cancelled. New claim 3 is presented.
Applicant’s arguments with respect to claims 1 and 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2013/0087567 to Kaneko et al. (hereinafter, “Kaneko ‘567”) in view of JP 2019206991 to Kaneko et al. (hereinafter, “Kaneko ‘991”).
Regarding claim 1, Kaneko ‘567 discloses a high-pressure tank (tank 10) comprising: a liner (liner 40, Fig. 1A) including a body portion (cylindrical liner portion 42, Fig. 3C) having a tubular shape (portion 42 is cylindrical, see para. [0059]) and side end portions (dome liner portions 44, Fig. 3C) each having a dome shape (portions 44 have a dome shape, see para. [0059]), the side end portions (portions 44) being provided on opposite sides of the body portion (Figs. 1A-1B); and a reinforcement layer (layers 56, 57, Fig. 3C) configured to cover an outer surface of the liner (layers 56, 57 cover line, see Fig. 3C) and made of a fiber reinforced resin (para. [0056]), wherein: the reinforcement layer (layers 56, 57) includes a tubular member (see annotated Fig. 3C, below) configured to cover the body portion (cylindrical portion 42) and dome members (annotated Fig. 3C) joined to opposite sides of the tubular member (annotated Fig. 3C) so as to cover the side end portions (dome liner portions 44); the liner (liner 40) includes a first resin layer (innermost layer, see annotated Fig. 3C) defining a storage space for storing gas (area within innermost layer, Fig. 3C) and a second resin layer (layer 52 includes resin, see para. [0056]; annotated Fig. 3C) provided only between the first resin layer and the tubular member (layer 52 is provided only between the first resin layer and the tubular member, annotated Fig. 3C).

    PNG
    media_image1.png
    341
    779
    media_image1.png
    Greyscale

Kaneko Annotated Figure 3C
Kaneko ‘567 does not expressly disclose an elastic modulus of a second resin constituting the second resin layer is lower than an elastic modulus of a first resin constituting the first resin layer. 
Kaneko ‘991 teaches a high-pressure gas tank (see Abstract) having a resin liner layer (110, Fig. 1) and a fiber resin reinforcing layer (140, Fig. 1). Kaneko ‘991 teaches a spacer member 50 arranged between the liner layer and the reinforcing layer (see Fig. 8), and the spacer member 50 has a smaller Young’s modulus than the liner (see p. 6, para. C2 of translation). Kaneko ‘991 further teaches that the lower Young’s modulus of the spacer member 50 allows the spacer member to be elastically deformed against stress concentrations, which prevents damage to the reinforcing layer and reduces gas leakage (p. 6, para. C2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the high-pressure tank of Kaneko ‘567 to make the second resin layer of a resin having a lower elastic modulus than the first resin layer as taught by Kaneko ‘991 for the purpose of permitting the second resin layer to deform against stress concentrations to prevent damage to the reinforcing layer, as recognized by Kaneko ‘991 (p. 6, para. C2).
Regarding claim 3, Kaneko ‘567 further discloses the reinforcement layer (layers 56, 57) includes a first reinforcement layer (layer 56, Fig. 3C) having first reinforcing fibers (layer 56 has fibers, see para. [0070]) and a second reinforcement layer (layer 57, Fig. 3C) having second reinforcing fibers (layer 57 has fibers, see para. [0070]), the second reinforcement layer (layer 57) covers an outer surface of the first reinforcement layer (layer 56, see Fig. 3C), the first reinforcing fibers (fibers in layer 56) are circumferentially oriented at an angle substantially orthogonal to an axial direction of the tubular member (layer 56 has hoop fibers, para. [0070]), and the second reinforcing fibers (fibers in layer 57) are oriented so as to be inclined with respect to the axial direction of the tubular member by helical winding of a fiber bundle (layer 57 has helical fibers, para. [0070]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.E.P./Examiner, Art Unit 4132                                 

/JOHN K FRISTOE JR/Supervisory Patent Examiner, Art Unit 3733